Per Curiam:
Admitting that the obligation sued upon in this case was technically a guaranty, yet as the affidavit of claim shows reasonable diligence in the way of collecting the plaintiffs’ bill, and also sets forth that the principal debtor was insolvent, we regard the judgment of the court below as well entered. Nor are we convinced by the argument of the learned counsel for the defendants, that the case was not one falling within the law allowing the taking of judgment for the want of a sufficient affidavit of defensa
The judgment is affirmed.